Case 2:17-cv-02759-JS-AKT Document 39 Filed 08/06/20 Page 1 of 3 PagelD #: 251

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOHN WU, on behalf of himself and others
similarly situated,

Plaintiff,
v.

AMAZON.COM, INC. d/b/a Amazon.com, et
al.,
Defendants.

 

 

STIPULATION OF DISMISSAL
WITH PREJUDICE

Case No. 17-CV-02759-JS

STIPULATION OF DISMISSAL WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

that this matter has been resolved by binding arbitration. It is further stipulated and agreed that

all claims in the above-captioned action are dismissed in their entirety, with prejudice, with all

parties to bear their own fees and costs.

Dated: July 3l, 2020

TROY & ASSOCIATES, PLLC

By: = /s/ John Troy
John Troy
41-25 Kissena Blvd., Suite 103
Flushing, NY 11355
Tel.: (718) 762-1324

troylaw@troyplic.com

Attorneys for Plaintiffs

BARTON LLP
By: =
Alan T. Gallanty

711 Third Avenue, 14" FI.
New York, NY 10017
Tel.: (212) 885-8850
agallanty@bartonesg.com

Attorneys for Defendants SOS Logistics, LLC,
Michael Lavelle, and Robert Doe a/k/a Bob
Doe
Case 2:17-cv-02759-JS-AKT Document 39 Filed 08/06/20 Page 2 of 3 PagelD #: 252

SO ORDERED:

 

HON. JOANNA SEYBERT, U.S.D.J.

Dated:

 

MORGAN, LEWIS & BOCKIUS LLP

By:

Gi So~ D Lowes (AVE—

Jason D. Burns

   

101 Park Avenue

New York, NY 10178

Tel.: (212) 309-6000
Jason.burns@morganlewis.com

James P. Walsh

502 Carnegie Center
Princeton, NJ 08540
Tel.: (609) 919-6600
James.walsh(@morganlewis.com

Attorneys for Defendant Amazon Logistics,

Ine.
Case 2:17-cv-02759-JS-AKT Document 39 Filed 08/06/20 Page 3 of 3 PagelD #: 253

CERTIFICATE OF SERVICE

I hereby certify that on August 6, 2020 I caused the foregoing document to be electronically

filed with the Clerk of Court by using the CM/ECF system, which will serve all counsel of record.
